DETAILED ACTION
Claims 1-14 are pending.
Claim 1 is independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Independent claim 1 and thus all claims have subject matter (e.g. demultiplexer) that is not supported by the disclosure of the parent application.  The effective filing date for all claims is 23 August 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.
Claim 7 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As discussed, claim 5 requires the third conductive lines to be in the column direction.  Claim 7 requires them to be in the row direction.  This doesn’t make sense.  It’s likely that claim 7 should have been referring to the second conductive lines which go in the row direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 2010/0046274 A1) in view of Li (US 2017/0163534 A1).
Regarding claim 1, Tsuchida et al. teach,
A magnetic memory device (Fig. 2) comprising a memory array structure that includes:
a first memory array (11-1) comprising:
a first plurality of magnetic memory cells (MC) arranged in rows and columns (as shown);
a first plurality of first conductive lines (BL), each of which is coupled to a respective column of said first plurality of magnetic memory cells along a column direction (as shown); and
a first plurality of second conductive lines (WL), each of which is coupled to a respective row of said first plurality of magnetic memory cells along a row direction (as shown);
a first multiplexer (14-1), whose input is coupled to said first plurality of first conductive lines (BL);
a second memory array (11-2) comprising:
a second plurality of magnetic memory cells (MC) arranged in rows and columns (as shown);

a second plurality of second conductive lines (WL), each of which is coupled to a respective row of said second plurality of magnetic memory cells along the row direction (as shown);
a second multiplexer (14-2), whose input is coupled to said second plurality of first conductive lines (BL);
a sense amplifier (SA), whose input is connected to an output of said first multiplexer (RB1) and an output of said second multiplexer (RB2); and
Tsuchida et al. fail to teach,
AVALANCHE-0182CIP27a register connected to an output of said sense amplifier via a demultiplexer, said register including a plurality of latches that can be independently accessed, wherein a number of said plurality of latches corresponds to a number of said first plurality of first conductive lines or said second plurality of first conductive lines.
It is also at least arguable that the column select circuits (Nos. 14-1 and 14-2) are not multiplexers as the selection control is not encoded.
Li teaches,
AVALANCHE-0182CIP27a register (Fig. 3 No. 47) connected to an output of said sense amplifier (No. 44) via a demultiplexer (46), said register including a plurality of latches that can be independently accessed (i.e. different storage bits, see ¶ [0059]), wherein a number of said plurality of latches (4) corresponds to a number of said first plurality of first conductive lines (4) or said second plurality of first conductive lines.
Li further teaches that the column conductors (i.e. bit lines) would be connected to the sense amplifier (No. 44) via a true multiplexer (No. 42).
Li teaches that this allows fewer sense amplifiers which saves space (¶ [0057]) and would work with a variety of memory types and busses ¶ [0062].

Regarding claim 2, Tsuchida et al. teach,
each magnetic memory cell of said first and second plurality of magnetic memory cells includes a magnetic tunnel junction (MTJ) that functions as a memory element (see Fig. 3  and ¶ [0015]).
Regarding claim 9, Tsuchida et al. teach,
each of said first and second memory arrays (11-1 & 11-2) further comprises one or more rows of references cells (RWL and RC) that provide reference signals during a sensing operation (see e.g. ¶ [0010]).
Regarding claim 10, Tsuchida et al. teach,
one of said output of said first multiplexer (14-1) and said output of said second multiplexer (14-2) provides a sensing signal (reading signal) to said sense amplifier (SA) and the other one of said output of said first multiplexer and said output of said second multiplexer provides a reference signal to said sense amplifier (one MC and one RC always, see ¶ [0011]).
As discussed above Li teaches using true multiplexers as opposed to the column select circuits taught by Tsuchida et al. They perform the same function in the same way with the only difference being how the control signals are encoded.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute one of these know equivalents for the other for the purpose of selecting an individual signal line.
Regarding claim 11, Tsuchida et al. teach,
said first and second plurality of second conductive lines (WL) function as word lines (WL).
Regarding claim 12, Tsuchida et al. teach,
said first and second plurality of first conductive lines (BL) function as bit lines (BL).
Regarding claim 13 and 14, Tsuchida et al. teach,
.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. and Li as applied to claim 1 above, and further in view of Abedifard et al. (US 2017/0091021 A1).
Regarding claims 3 and 4, Tsuchida et al. fail to teach,
each magnetic memory cell of said first and second plurality of magnetic memory cells includes a magnetic memory element (MTJ) and a two-terminal selector that is a bidirectional threshold switch coupled in series between a respective one of said first and second plurality of first conductive lines (BL) and a respective one of said first and second plurality of second conductive lines (WL).
Tsuchida et al. teach an MTJ and a three terminal selector (transistor)
Abedifard et al. teach that instead of the MTJ (36) and transistor (34 Fig. 3), one can use an MTJ (126) and a two terminal bidirectional threshold switch (124, OTS, Fig. 4).  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the simple substitution of one MTJ one OTS for the one MTJ one transistor, as these are taught to be substitutable by Abedifard et al.
Regarding claim 5, Tsuchida et al. teach,
a first plurality of third connections (ground) to the first plurality of memory cells; and
a second plurality of third connections (ground) to the second plurality of memory cells
Tsuchida et al. are silent as to teach how this ground connection is accomplished i.e. whether it’s a line and which direction the line extends.
Abedifard et al. teach that source lines (42) in the column direction can be used.  See e.g. Fig. 3.

Regarding claim 6, Tsuchida et al. teach,
wherein each magnetic memory cell (MC, see Fig. 3) of said first and second plurality of magnetic memory cells includes a magnetic memory element (MTJ No. 21) and an access transistor (22) coupled in series between a respective one of said first and second plurality of first conductive lines (BL) and a respective one of said first and second plurality of third conductive lines (ground).
As discussed in the rejection of claim 5, Tsuchida et al. are silent as to teach how this ground connection is accomplished i.e. whether it’s a line and which direction the line extends.
Abedifard et al. teach that source lines (42) in the column direction can be used.  See e.g. Fig. 3.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to add use source lines to accomplish the appropriate connection as it is a known solution to the problem of connecting memory cells to the appropriate voltages/signals.  Further it can allow for polarity reversal without negative voltages.
Regarding claim 7, As discussed in the rejections under 35 USC § 112 above, this appears to be an error as the third conductive lines are required to go in the column direction, however Both Tsuchida et al. and Abedifard et al. have word lines (second conductive lines) in the row direction connected to the gates of the access transistors, as is shown in Applicants’ written specification and drawings.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. and Li as applied to claim 1 above, and further in view of Lee et al. (US 2009/0316487 A1).
Tsuchida et al. is silent as to whether the register is operable to receive column addresses of selected data bits for output to an input/output bus.

Conclusion
Any6 inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.